DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19952533 in view of Cooper (US 3,545,632), Clark et al (US 2016/0159586), Hiyama et al (US 4,829,749), McMahon (US 3,955,491), and Michael et al (US 2010/0064868).
DE 19952533 teaches a device and a method for cleaning wheel transported in a lying position. The device comprises a cleaning zone (comprising multiple 
The method comprises feeding the wheels in the apparatus, cleaning wheels and unloading cleaned wheels.
See entire document, especially Figures 1-4 and the related description and the description at [0001-4], [0011-42].
DE 19952533 does not teach feeding the wheels from a stack by engaging/gripping devices. DE 19952533 does not specifically teach stacking cleaned wheels.
However, since DE 19952533 teach cleaning wheels for the consumers to be stored at a central storage it would have been obvious to an ordinary artisan at the time the invention has been filed to stack the wheels from a vehicle/consumer together to simplify storage and to prevent displacement of the wheels from the consumer to ensure proper return the wheels to the consumer.
Further, providing wheels in stacks and collecting the wheels in stacks after treatment and the use for it mechanical means as claimed was known in the art as evidenced by Cooper, Clark et al, Hiyama et al, McMahon, and Michael et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize automated devices known from Cooper, Clark et al, Hiyama et al, .

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
The applicants allege that the apparatus of DE 19952533 could not have a support such as pumps 38 and 38 are arranged on the way.
The applicants also allege that DE 19952533 that cleaning of wheels for single vehicle is not compatible with DE 19952533.
This is not persuasive because in contrast to the applicants’ unsupported allegation DE 19952533 teaches cleaning sets of summer or winter wheel from a consumer vehicle to be stored in a central storage location. See at least [0002].
Thus, in contrast to the applicants’ allegation the apparatus of DE 19952533 is not only capable of argued functioning, but specifically designed for it.
As to the support and the pumps.
First, in contrast to the applicants’ allegations, the referenced pumps are located below the level of the exit from housing 30. Moreover, DE 19952533 clearly teaches that the apparatus comprises an exit conveyor at the exit of housing 30. See at least Figure 1 and the description at [0041-42].
The applicants also allege that the secondary documents are not compatible with DE 19952533 because they are directed to handling tires without rims.
However, nothing on the record supports the applicants’ allegation.

A simple presence of rims in the tires does not make the feeding and collecting devices of the secondary documents incompatible with the tires since the referenced devices are specifically designed to handle tires. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0111808 and US 2011/0210023 are cited to show the state of the art with respect to handling wheels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711